[Publish]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT



                               No. 11-12150-AA


ST. HUGH WILLIAMS,
                                                              Plaintiff - Appellee,

                                     versus

NCL (BAHAMAS) LTD.,
d.b.a. NCL,
                                                           Defendant - Appellant.

                            --------------------------
            On Appeal from the United States District Court for the
                         Southern District of Florida
                            --------------------------

BEFORE: TJOFLAT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      This court sua sponte vacates and withdraws its previous opinion in this

appeal.

      VACATED.